DETAILED ACTION
This action is pursuant to the claims filed on 05/10/2022. Claims 1-3, 7-10, 12, and 16-18 are pending. A final action on the merits of claims 1-3, 7-10, 12, and 16-18 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. As a result, the claim objections, 35 USC 112 and 35 USC 101 rejections of the previous office action are withdrawn.
Claim Objections
Claims 2 and 17 are objected to because of the following informalities:  
Claim 2 line 4; “to measure electrical characteristics of an outer surface of the living being” should read “to measure electrical characteristics on an outer surface of the living being”.
Claim 2 line 11; “of the living as measured…” should read “of the living being as measured…”
Claim 17 line 8; “as measured an outer electrode structure” should read “as measured by an outer electrode structure”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "on an outer surface of the patient" in lines 7 and 8 respectively. It is unclear if the second recitation of “an outer surface of the patient” is attempting to claim antecedent basis to the first recitation of the above limitation or attempting to claim a second outer surface of the patient. For examination purposes the limitation of line 8 will be interpreted as “the outer surface of the patient”. Claim 18 inherits this deficiency.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7-10, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werneth (U.S. PGPub No. 2006/0106375) in view of Werneth-2 (U.S. PGPub No. 2006/0089637).
Regarding claim 1, Werneth teaches a system for determining electrical characteristics on a surface of a heart of a living being (System shown in Fig 3), wherein the system comprises: an esophageal electrode structure adapted to be introduced into the esophagus of the living being and to measure electrical characteristics within the esophagus (Fig 3 esophageal probe 300; functional electrode 385 measure electrical characteristics within esophagus as described in [0069 & 0111]; [0111] disclosing functional electrode 385 capable of use to sense cardiac signals), wherein the esophageal electrode structure includes a transesophageal echocardiogram ultrasound probe adapted to generate image data from within the esophagus of the living being (Fig 3 ultrasound crystal array 501 of ultrasound catheter 502 defines transesophageal echocardiogram ultrasound probe; [0070] crystal array 501 generates image data)); and a computer ([0057] disclosing corresponding processing devices of esophageal probe 300) configured to: receive and process the image data generated from within the esophagus of the living being by the transesophageal echocardiogram ultrasound probe (Figs 3-4 [0070-0071], processing system of ultrasound catheter 502 of esophageal probe 300 receives and processes image data to produce display in Fig 4), wherein the image data indicates positions of esophageal probe and the surface of the heart (Fig 4, display 511 of ultrasound monitor 510 determines a relative position “D” of the atrial wall 9 relative to the esophageal probe 300); determine the electrical characteristics on the surface of the heart ([0056] RF delivery unit 200 is configured to determine an electrical mapping of the surface of the heart).
The above embodiment (Fig 3) of Werneth fails to explicitly teach an electrical relationship between the computer and the system such that the computer configured to: receive the electrical characteristics within the esophagus measured by the esophageal electrode structure; determine electrical characteristics on the surface of the heart being based on the electrical characteristics within the esophagus measured by the esophageal electrode structure and based on the positions of the esophageal electrode structure and the surface of the heart indicated by the image data.
An alternative embodiment (Fig 5) of Werneth teaches a similar computer (Fig 5 RF delivery unit 200 disclosed as connected to esophageal probe 300 in [0084]) wherein the functional element of the esophageal probe may include a sensor to sense cardiac signals ([0017 and 0111] both disclose a cardiac sensor on the esophageal probe 300); such that the computer is configured to receive the electrical characteristics within the esophagus measured by the esophageal electrode structure ([0084] delivery unit 200 is in communication to receive or deliver signals form esophageal probe 300 (i.e., the delivery unit receives electrical signals measured from cardiac sensor ); determine the electrical characteristics based on the electrical characteristics measured by the esophageal electrode structure within the esophagus ([0111] electrode of esophageal probe 300 can be configured to sense cardiac signal; thus RF delivery unit 200 is configured to determine electrical characteristics measured by the esophageal electrode structure within the esophagus) and based on the determined position of the esophageal electrode structure and surface of the heart indicated by the image data (Fig 4, relative position of esophageal probe and heart is determined; a different position of the probe 300 and heart 9 would result in a different determined electrical characteristic, therefore the determined electrical characteristic is based on the determined positions indicated by the image data). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the esophageal electrode structure (Fig 3, 385) and computer of the first embodiment of Werneth in view of the alternative embodiment to incorporate the cardiac sensor as the esophageal such that the computer is configured to receive the electrical characteristics and determine the electrical characteristics on the heart based on the sensed signals within the esophagus and determined position of the esophageal electrode structure indicated by the image data. Doing so would advantageously allow for the signals recorded from the electrode structure within the esophagus to be received and processed for further evaluation by the computer as would be well known by one of ordinary skill in the art to yield predictable results of determining an electrical characteristic of the heart ([0111]).
Werneth fails to explicitly teach wherein the image data indicates positions of esophageal electrode structure.
In related prior art, Werneth-2 teaches an electrode structure comprising an electrode (Fig 9 electrode 130) and ultrasound crystals (Fig 9 ultrasound crystal 132) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the esophageal electrode structure of Werneth in view of Werneth-2 to incorporate an ultrasound crystal array within the esophageal electrode structure such that the position determination unit explicitly determines a position of the esophageal electrode structure to arrive at the device of claim 1. Doing so would advantageously allow for the position determination unit to determine the position of the esophageal electrode structure to optimize the procedure and achieve precise placement of the esophageal probe within the esophagus (Werneth [0071]).
Regarding claim 7, Werneth/Werneth-2 further teaches wherein the transesophageal echocardiogram ultrasound probe and the esophageal electrode structure are integrated with each other (Fig 3 ultrasound probe 502 and esophageal electrode structure are integrated within esophageal probe 300; Examiner notes “integrated” is being interpreted to mean “having different parts working together as a unit” as defined by the Merriam-Webster dictionary).
Regarding claim 8, Werneth/Werneth-2 further teaches wherein the esophageal electrode structure comprises electrodes (Fig 3 functional element electrode 385; [0111] describes embodiment with multiple functional elements) and an esophageal carrying structure (esophageal probe 300) being adapted to carry the electrodes and to be introduced into the esophagus of the living being (esophageal probe 300 carries electrode).
Regarding claim 9, in view of the combination of claim 8 above, Werneth further teaches wherein the esophageal carrying structure comprises a balloon (Fig 3 balloon 305).
The first relied upon embodiment of Werneth fails to teach wherein the electrodes are arranged on an outer surface of the balloon.
A second embodiment of Werneth teaches wherein functional element electrodes can be integrated onto an expandable balloon on the shaft of the esophageal probe ([0012] and [0058]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment and balloon of Werneth in view of the second embodiment of Werneth to incorporate the electrodes arranged on the outer surface of the balloon. Doing so would be a simple substitution of one well-known balloon configuration (Fig 3 and [0058], off-center balloon) for another well-known balloon configuration ([0012, 0058], balloon concentric with shaft with electrodes on balloon surface) to yield the predictable result of the electrodes contacting the esophageal wall via the expansion force of the balloon.
Regarding claim 10, Werneth/Werneth-2 further teaches wherein the esophageal carrying structure is linear or planar or partly cylindrical or fully cylindrical (Fig 3 esophageal probe 300 is at least partly cylindrical).
Regarding claim 16, Werneth teaches a computing device for determining electrical characteristics on a surface of a heart of a living being, the computer device comprising: an interface (system of Fig 5 and [0084] disclosing corresponding processing devices of unit 200 capable of executing programming with an interface 201) configured to communicate with an esophageal electrode structure introduced into an esophagus of a patient (Fig 5 esophageal probe 300 with functional element being a cardiac sensor as disclosed in [0111]); at least one processor; and a non-transitory data storage including computer-executable instructions that, when executed by the at least one processor (Fig 5 and [0084] disclosing corresponding processing devices of unit 200 capable of executing programming with an interface 201), perform an automated process including; receiving signals indicating electrical characteristics within the esophagus of the patient as measured by the esophageal electrode structure ([0017 and 0111] both disclose a functional element of a cardiac sensor on the esophageal probe 300; processor of unit 200 configured to receive signals from cardiac sensor); and determining the electrical characteristics on the surface of the heart of the patient based on the electrical characteristics within the esophagus measured by the esophageal electrode structure ([0111] electrode of esophageal probe 300 configured to sense cardiac signal; thus RF delivery unit 200 is configured to determine electrical characteristics of heart based on electrical characteristics within esophagus measured by the esophageal electrode structure) and based on the positions of the esophageal electrode structure and the surface of the heart as indicated by the image data (Fig 4, relative position of esophageal probe and heart is determined; a different position of the probe 300 and heart 9 would result in a different determined electrical characteristic, therefore the determined electrical characteristic is based on the determined positions).
The above embodiment (Fig 5) of Werneth fails to teach wherein the esophageal electrode structure includes a transesophageal echocardiogram ultrasound probe; wherein the automated process comprises receiving and processing image data from the transesophageal echocardiogram ultrasound probe, wherein the image data indicates positions of the esophageal electrode structure and of the surface of the heart of the patient.
An alternative embodiment (Fig 3) of Werneth teaches a similar computing device having non-transitory data storage and instructions ([0057] and Fig 3, disclosing computing device of esophageal probe 300) wherein a similar esophageal electrode structure comprises an integral transesophageal echocardiogram ultrasound probe (Fig 3 ultrasound crystal array 501 of ultrasound catheter 502 integrated into esophageal probe 300 defines transesophageal ultrasound probe; [0070] crystal array 501 generates image data); receiving and processing image data from the transesophageal echocardiogram ultrasound probe (Figs 3-4 [0070-0071], processing system of ultrasound catheter 502 of esophageal probe 300 receives and processes image data to produce display in Fig 4), wherein the image data indicates positions of the esophageal electrode probe and of the surface of the heart of the patient (Fig 4 and [0071], display 511 of ultrasound monitor 510 determines a relative position “D” of the atrial wall 9 relative to the esophageal probe 300). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the esophageal electrode structure of the first embodiment (Fig 5) of Werneth in view of the second embodiment (Fig 3) to incorporate the transesophageal echocardiogram ultrasound probe within the electrode structure such that the at least one processor executes the instructions to receive and process imaging data from the ultrasound probe, wherein the image data indicates relative positions of the esophageal electrode probe and surfaces of the heart. Doing so would advantageously allow for the esophageal probe to produce an echocardiogram to identify positions of the probe in the esophagus relative to the heart to provide an ideal placement of the probe within the esophagus (Fig 4 and [0070-0071] disclosing advantages of ultrasound crystals to provide echocardiogram).
Werneth fails to explicitly teach wherein the image data indicates positions of the esophageal electrode structure instead of the esophageal probe.
In related prior art, Werneth-2 teaches an electrode structure comprising an electrode (Fig 9 electrode 130) and ultrasound crystals (Fig 9 ultrasound crystal 132) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the esophageal electrode structure of Werneth in view of Werneth-2 to incorporate an ultrasound crystal array within the esophageal electrode structure such that the position determination unit explicitly determines a position of the esophageal electrode structure to arrive at the device of claim 16. Doing so would advantageously allow for the position determination unit to determine the position of the esophageal electrode structure to optimize the procedure and achieve precise placement of the esophageal probe within the esophagus (Werneth [0071]).
Regarding claims 17, in view of the combination of claim 16 above, Werneth further teaches wherein the computer-executable instructions that, when executed by the at least one processor, perform the automated process further including receiving signals indicating electrical characteristics on an outer surface of the patient, as measured by an outer electrode structure arranged on an outer surface of the patient ([0121] functional elements placed on the patient’s chest to measure electrical characteristics from the outer surface of being); and wherein the determining the electrical characteristics on the surface of the heart is further based on the electrical characteristics of the outer surface of the patient as measured by the outer electrode structure and further based on a position of the outer electrode structure on the outer surface of the patient (determined electrical characteristics are necessarily going to be based on the positions of the esophageal electrode structure, the outer electrode structure and the surface of the heart by ultrasound monitor 510 (i.e. a different position of the esophageal electrode structure, outer electrode structure, and heart would result in different measured electrical characteristics) and also based on the electrical characteristics measured by the outer electrode structure). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Werneth in view of an alternative embodiment of Werneth disclosing an additional functional electrode configured to receive signals indicating an electrical characteristics on an outer surface of the patient to arrive at the system of claim 17.
Claims 2-3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werneth in view of Werneth-2 as applied to claim 1, and in further view of Killmann (U.S. Patent No. 5,846,198).
Regarding claims 2, in view of the combination of claim 1 above, Werneth further teaches wherein the system further comprises an outer electrode structure being adapted to be arranged on an outer surface of the living being and to measure electrical characteristics of an outer surface of the living being ([0121] functional elements placed on the patient’s chest to measure electrical characteristics from the outer surface of being); and wherein the computer is further configured to determine the electrical characteristics on the surface of the heart based on the electrical characteristics within the esophagus measured by the esophageal electrode structure ([0069, 0111, 0121, 0122] describes functional elements on esophageal probe 300 and on the patient’s chest as being used to sense cardiac signals), based on the electrical characteristics of the outer surface of the living as measured by the outer electrode structure ([0121] functional ekg electrode placed on chest allows for computer to determine electrical characteristics of heart based on characteristics measured from outer surface of the living being) and based on the positions of the esophageal electrode structure and the surface of the heart as indicated by the image data and based on a position of the outer electrode structure on the outer surface of the living being (measured electrical characteristics are necessarily going to be based on the determined positions of the esophageal electrode structure, the outer electrode structure and the surface of the heart by ultrasound monitor 510 (i.e. a different position of the esophageal electrode structure, outer electrode structure, and heart would result in different measured electrical characteristics)). Werneth further teaches providing an ultrasonically reflective material on the electrodes of the ablation catheter to advantageously allow the transesophageal echocardiogram ultrasound probe to locate the location of the ablation catheter (Fig 3 and [0070])
Werneth fails to explicitly teach wherein the computer is adapted to determine the position of the outer electrode structure on the outer surface of the living being.
In related prior art, Killmann teaches a similar system with an electrode structure being arranged on an outer surface of the subject (Fig 1 electrodes 4) wherein an esophageal ultrasonic probe (Fig 2 ultrasound applicator) determines the position of a wall of the heart, the esophageal probe, and reference catheters in the heart such that the outer electrode structure is identified in the same coordinate system as the applicator, heart, and reference catheter (Fig 2 and Col 5 lines 5-24). Col 4 lines 39-42 describes the need for the spatial location of the outer surface electrodes. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer electrode structure of Werneth in view of Werneth-2 and Killmann to provide the outer electrode structure with ultrasonically reflective material such that the imaging data and imaging unit of Werneth can determine the location of the outer electrode structure on the same coordinate system as the esophageal electrode structure and wall of the heart (Werneth [0070], Killmann Col 4 lines 39-42).
Regarding claim 3, in view of the combination of claim 2, Werneth further teaches wherein the image data (Fig 3 ultrasound crystal array 501 of ultrasound probe 502) generates imaging data showing all ultrasonically reflective surfaces ([0070]), and wherein the computer is further configured to determine the position of the ultrasonically reflective surfaces (Fig 4 ultrasound monitor 510 and [0070], “such that electrically connected ultrasound monitor 510 and display 511 can create and display a cross-sectional image of these reflective surfaces further providing radial distance information of these surfaces to array 501”) and to determine the electrical characteristics on the surface of the heart based on the position of the outer electrode structure on the outer surface of the living being. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer electrode structure of Werneth in view of Werneth-2 and Killmann to provide the outer electrode structure with ultrasonically reflective material such that the computer of Werneth determines the location of the outer electrode structure based on the generated image data such that the computer determines the electrical characteristics of the heart based on the position of the outer electrode structure as indicated by the image data. Doing so would allow for the outer electrode structure, the esophageal electrode structure, and wall of the heart to be located on the same coordinate system (Werneth [0070], Killmann Col 4 lines 39-42).
Regarding claim 18, in view of the combination of claim 17, Werneth further teaches wherein the imaging data (Fig 3 ultrasound crystal array 501 of ultrasound probe 502) generates imaging data showing all ultrasonically reflective surfaces ([0070]), and wherein the computer is adapted to determine the position of the ultrasonically reflective surfaces (Fig 4 ultrasound monitor 510 and [0070], “such that electrically connected ultrasound monitor 510 and display 511 can create and display a cross-sectional image of these reflective surfaces further providing radial distance information of these surfaces to array 501”). 
Werneth fails to explicitly teach wherein the image data further indicates the position of the outer electrode structure on the outer surface of the living being.
In related prior art, Killmann teaches a similar system with an electrode structure being arranged on an outer surface of the subject (Fig 1 electrodes 4) wherein an esophageal ultrasonic probe (Fig 2 ultrasound applicator) determines the position of a wall of the heart, the esophageal probe, and reference catheters in the heart such that the outer electrode structure is identified in the same coordinate system as the applicator, heart, and reference catheter (Fig 2 and Col 5 lines 5-24). Col 4 lines 39-42 describes the need for the spatial location of the outer surface electrodes. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer electrode structure of Werneth in view of Werneth-2 and Killmann to provide the outer electrode structure with ultrasonically reflective material such that the imaging data and imaging unit of Werneth can determine the location of the outer electrode structure on the same coordinate system as the esophageal electrode structure and wall of the heart (Werneth [0070], Killmann Col 4 lines 39-42).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werneth in view of Werneth-2, and in further view of Mayse (U.S. PGPub No. 2007/0055328).
Regarding claim 12, Werneth/Werneth-2 further teaches wherein the balloon of the esophageal probe (Fig 3 balloon 305) is controllably inflated and deflated ([0058]). Werneth further teaches initiating a cooling procedure by introducing cool saline ([0108]).
Werneth fails to explicitly teach wherein the esophageal electrode structure is adapted to cool the esophagus.
In related prior art, Mayse teaches a system including a similar esophageal probe configured to cool the esophagus to protect the esophageal tissue from thermal damage during ablation of the heart ([0010] describes advantages of cooling esophagus; [0028] describes how heating of the posterior wall of the left atrium can inadvertently cause damage to the esophagus). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the esophageal electrode structure of Werneth in view of Werneth-2 and Mayse to provide Werneth with the ability to cool the esophagus. Doing so would advantageously protect the esophagus from inadvertent thermal damage during ablation of the left atrium of the heart ([0010] and [0028]).
Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant makes a general allegation that Werneth and Werneth-2 teach “a determination of electrical characteristics on a surface of a heart of a living by measuring electrical potentials directly on the heart.” However, the applicant fails to acknowledge any component of the disclosure relied upon by the examiner in the non-final office action mailed 05/10/2022. Such as, paragraph [0111] and Figure 3 disclosing a functional element 385 being disclosed as being used to sense cardiac signals from within the esophagus of a user as relied upon the above noted non-final rejection and the instant rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794